~AO 106 (Rev 04110( Apphcat10n for a Search Warrant (requestmg ACSA Eve)
                        Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 1 of 24

                                      UNITED             SrATES DISTRICT COURT
                                                                     for the
                                                      Eastern District of Pennsylvania

                In the Matter of the Search of                             )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)
                                                                           )
                                                                           )
   Ana Molina & Associates, a/k/a Molina Multilegal Services,              )
        6056 Castor Avenue, Philadelphia, PA 19149                         )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe th~t on the following person or property (identify the person or describe the
property to be searched and give its location)
 Ana Molina & Associates, a/k/a Molina Multilegal Services, 6056 Castor Avenue, Philadelphia, PA 19149

located in the              Eastern              District of               Pennsylvania            , there is now concealed (identify the
person or describe the property to be setzed):
                                                      SEE ATTACHMENT B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ii' evidence of a crime;
                  n contraband, fruits of crime, or other items illegally possessed;
                  -ii property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                            Offense Description
            18 V.S.C. Sections 1341 and                                              Mail fraud and aggravated identity theft
            1028A(a)(l)

          The application is based on these facts:
                                                          SEE ATTACHED AFFIDAVIT


          ./J    Continued on the attached sheet.
           CJ Delayed notice of _ _ days (give exact ending date if more than 30 days: __ _ _ ___ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                               ~,1,#
                                                                               Lisa Reinhold, Special Agent, CS Dept. of Homeland Security
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:           March 12, 2019


City and state:      Philadelphia, PA                                                     Thomas J. Rueter, US Magistrate Judge
                                                                                                  Printed name and title
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 2 of 24



                       AFFIDAVIT~ SUPPORT OF APPLICATION
                             FOR SEARCH WARRANT
       I, Lisa Reinhold, being duly sworn, depose and say:
                                   AGENT INTRODUCTION
        I.     I am a Special Agent employed by Homeland Security Investigations (HSI). HSI
is an agency within the U.S. Department of Homeland Security (DHS) - Immigration and
Customs Enforcement (ICE). I am currently assigned to the HSI office in Philadelphia,
Pennsylvania. I have been employed by HSI as a Special Agent since November 2001.
       2.      During the past seventeen years of employment, I have conducted numerous
investigations involving immigration benefit fraud. These types of investigations have included
individuals possessing fraudulent documents, individuals who make false statements on
immigration forms, and individuals who commit visa fraud and naturalization fraud. My duties
as a Special Agent for HSI include but are not limited to investigating violations of the
Immigration and Nationality Act (Title 8 of the United States Code) and Title 18 of the United
States Code. I am also familiar with and have dealt with the rules _and regulations codified in
Title 8 of the Cod~ of .Federal Regulations (CFR). I have received extensive training and have
experience in the investigation and enforcement of the immigration laws of the United States.
                                REQUEST FOR SEARCH WARRANT
       3.      I am currently assigned the investigation of an individual named Ana Molina for
violations of Title 18, United States Code, Section 1341 (Mail Fraud), and Title 18, United States
Code, Section I 028A (Aggravated Identity Theft).
       4.      This affidavit is being submitted in support of an application for one ( 1) warrant
to search the following location: Ana Molina & Associates, a/k/a Molina Multilegal Services,
6056 Castor Avenue, Philadelphia, PA 19149, which is Molina's listed office, the SUBJECT
PREMISES. This location is more fully described in Attachment A.
       5.      The facts and information contained in this affidavit are based upon your affiant's
personal knowledge as well as the observations of other law enforcement officers and U.S.
government personnel involved in this investigation. All observations not personally made by
your affiant were related to your affiant by the individuals who made them or were c;onveyed to
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 3 of 24



your affiant via review of records, documents, and other physical evidence obtained during the
course of this investigation. Because this affidavit is submitted for the limited purpose of
establishing probable cause to apply for a search warrant, it does not set forth each and every fact
and matter learned by me or other investigators during the course of this investigation.
                             THE INVESTIGATION INTO MOLINA
        6.      The investigation in this matter has revealed that Molina is an attorney-imposter
primarily operating in the Philadelphia, Pennsylvania metropolitan area, who falsely claims to
some clients to be an attorney authorized to practice law. In that capacity, Molina has been hired
by clients who pay Molina monetary fees in return for Molina's fraudulent legal representation
and filing of immigration applications. Molina accepts money for filing applications for legal
status adjustments the client may not even qualify for. There have been several immigration
filings identified where Molina has stolen identity documents from unwitting individuals and
used their information, to include tax returns, on immigration Form 1-864, Affiant of Support.
She does this to defraud Citizenship and Immigration Services (CIS) into believing the alien
filing the application has the adequate means of financial support through the affiant and are not
likely to rely on the U.S. government for financial support.
        7.      For privacy purposes, alien registration file numbers of the victims will not be
listed herein to protect their identity.
        8.      Based on a review of identification records and other evidence, your affiant has
learned that Molina is a female born in Peru on October 14, 1963. Molina became a naturalized
US citizen on August 12, 1987. The name on Molina's naturalization certificate is "Ana Milagros
Maylath." The name on Molina's U.S. passport is Ana Milagros Molina.
             OVERVIEW OF THE PROCESS OF ALIENS SEEKING IMMIGRATION
                  BENEFITS AND ALIENS IN REMOVAL PROCEEDINGS

        9.      The U.S. Department of Homeland Security (DHS) was created in 2003. Special
Agents from the former U.S. Customs Service (Customs) (under the \_J.S. Department of the
Treasury) and the Immigration and Naturalization Service (INS) (under the U.S. Justice
Department) were merged to create Immigration and Customs Enforcement (ICE). The
uniformed inspectors from Customs and INS became Customs and Border Protection (CBP) and


                                              2
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 4 of 24



the alien benefit functions of INS were transferred to the newly formed Citizenship and
Immigration Services (CIS). Pursuant to 8 CFR 1.2, service refers to ICE, CIS, and CBP. ICE,
CIS, and CBP are all components of the Department of Homeland Security (DHS) and each
agency has the authority to issue a Notice to Appear to an alien, which places the alien in
removal proceedings.
        10.     CIS handles forms submitted by aliens seeking immigration benefits to remain,
enter, and work in the United States. The forms can be submitted to CIS by the alien or by an
alien with the assistance of an immigration attorney or accredited representative.
        11.     Based on your affiant's training and experience, when various immigration forms
are mailed to CIS, it is common for CIS to maintain the envelope that the correspondence was
mailed in inside the alien file. The envelope is also usually stored in close proximity to the
contents of the letter.
        12.     CIS has offices throughout the United States. CIS District Offices are located in
major U.S. cities, and serve as the location where aliens go for interviews when they are seeking
immigration benefits. CIS also operates service centers and processing facilities throughout the
C.S. These service centers are usually geographically and regionally based, and serve as the
central processing area where paperwork from aliens is first received. In turn, CIS confirms that
the paperwork submitted by aliens and their attorneys (if applicable) is sufficient to move
forward for adjudication, and ensures that forms are signed, dated and complete. These service
centers also deposit filing fees required for immigration forms. Various forms for different
immigration benefits go to different service centers, and it is common for an application to be
mailed to a CIS office or regional processing/service center that is in a different state than where
the alien resides before the alien is scheduled for an interview.
        13.     Attorneys who represent DHS in removal proceedings are attorneys employed by
ICE's Office of the Principal Legal Adviser (OPLA). These attorneys are referred to as
government counsel or Service counsel, and are described in 8 CFR 1001.l(s) as any officer
assigned to represent OHS in any proceeding before an immigration judge or the Board of
Immigration Appeals (BIA). They are also referred to as Assistant Chief Counsels and Trial
Attorneys, as detailed in the glossary of the Immigration Court Practice Manual.


                                              3
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 5 of 24



        14.     The Executive Office for Immigration Review (EOIR) is a component of the U.S.
Department of Justice which is an administrative court in which removal proceedings of aliens
are conducted before an Immigration Judge (IJ). EOIR has courts nationwide in major cities,
including Philadelphia and New York City. EOIR Court in Philadelphia is located in the Nix
Federal Building at 701 Market Street.
        15.     EOIR courts contain recording equipment, as detailed in 8 CFR 1003.28, to create
an official Record of the Proceeding (ROP), and the immigration court (EOIR) creates and
controls the ROP, as detailed in 8 CFR 1003.36. Pursuant to the glossary of the Immigration
Court Practice Manual, EOIR is also referred to as "immigration court."
        16.     The Board of Immigration Appeals (BIA) is a component ofEOIR and is also
under the U.S. Justice Department. It is the highest administrative body for interpreting and
applying immigration laws. The BIA is located at EOIR Headquarters in Falls Church, Virginia.
The BIA has been given nationwide jurisdiction to hear appeals from certain decisions rendered
by immigration judges and district directors of OHS in which the U.S. government is one party
and the other party is an alien, a citizen, or a business firm. In addition, the BIA is responsible
for the recognition of organizations and accreditation of representatives requesting permission to
practice before DHS, the immigration courts (EOIR), and the BIA.
        17.     Pursuant to 8 CFR 1.2, the Board means the Board of Immigration Appeals within
the Executive Office for Immigration Review, Department of Justice as defined in 8 CFR
1001.l(e). Pursuant to 8 CFR 1003.38, decisions of Immigration Judges may be appealed to the
BIA as authorized by 8 CFR 3.l(b).
        18.     Chapter 2 of the Immigration Court Practice Manual states that there are four
categories of people who can present cases in immigration court: unrepresented aliens, attorneys,
accredited representatives, and certain categories of other people who are expressly recognized
by the immigration court. The last category includes law students or unpaid individuals of good
repute who assist aliens (such as clergy or family members).
        19.     DHS Form G-28 is a Form used by three agencies of the 'C.S. Department of
Homeland Security: Citizenship and Immigration Services (CIS), Immigration and Customs
Enforcement (ICE), and Customs and Border Protection (CBP). The G-28 is designed to


                                              4
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 6 of 24
              ,.



determine whether an individual is an attorney eligible to act on behalf of an applicant, petitioner,
or respondent pursuant to 8 CFR 1.2. The G-28 collects a variety of information from the
attorney or accredited representative including name, law firm name, address, contact
information (phone and e-mail address), and the attorney's state bar number. The G-28 does not
ask for the attorney's date of birth, driver's license information, Social Security number, or where
he or she went to law school; the G-28 also does not direct the attorney to submit a photo of
themself. The G-28 is sworn to under penalty of perjury and requires the attorney's signature.
The G-28 is filed with the U.S. government at no cost to the attorney. The contact information
provided by the filing attorney is routinely used by the U.S. government to: contact the attorney
regarding the alien's case; mail correspondence to the attorney including notices/decisions
pertaining to the alien's case; and, schedule hearings and appointments. Molina does not have a
G-28 on file accrediting her as an attorney. Molina lists herself as the "'preparer" on forms filed
with CIS.
                         BACKGROUOND DETAILS OF INVESTIGTIO:S
        20.        In 2015, HSI was contacted by an attorney, V.S., who was acting as counsel for
O.C.F. O.C.F. is a Mexican national who entered the United States without inspection in 2011.
His wife and their US citizen child reside with him. V.S. stated her client, who previously
believed he was legally represented by Ana Molina, was defrauded. O.C.F. went to Molina's
office located at 6056 Castor Ave, Philadelphia, PA, and stated he needed legal representation
regarding his immigration status. Molina stated to O.C.F. she was an attorney and would take his
case. Molina collected money for legal services on two occasions from O.C.F., a total of
approximately $900. O.C.F. was scheduled for a hearing in front of the Immigration Judge (IJ) in
June 2015 and, before the hearing, Molina called him and stated she was tied up with another
court hearing and O.C.F. would be represented by an "older lady." O.C.F. approached a woman
who met that description just outside the court and she introduced herself, speaking limited
Spanish, as Janet Hinshaw-Thomas. After O.C.F. was in the courtroom, he observed Molina
enter but sit down in the back. Afterwards, Molina explained that Hinshaw-Thomas had already
entered her appearance to represent him in court that day and that by the time Molina got to
court, it was too late to change it. O.C.F. stated that Molina repeatedly called him after this initial


                                                5
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 7 of 24



hearing requesting additional money for her continued representation as his lawyer. Molina
scheduled a meeting with O.C.F. at Hinshaw-Thomas's office, but O.C.F. did not attend the
meeting. O.C.F. told Hinshaw-Thomas he did not want to be represented by her and contacted
V.S. to ensure legitimate representation.
       21.     On November 20, 2018, your affiant conducted an interview of S.E. S.E. you're
your affiant that she filed a police report against Ana Molina on October 3, 2014, for defrauding
her. S.E. is the godmother to a girl who was fathered by M.A.F. S.E. met M.A.F. through church
and became friends. M.A.F. was encountered and administratively arrested by deportation
officers for being present illegally in the United States. S.E. went online to find an immigration
attorney who would be able to assist with preventing his deportation. While conducting the
search she found Ana Molina operating from the SCBJECT PREMISES.
       22.     On or about September 2, 2014, S.E. called Molina who stated she was an
immigration attorney and would be able to assist. S.E. went to the SUBJECT PREMISES, where
Molina has an office in the back of the premises. Again, Molina stated she was a licensed
attorney. This meeting was witnessed by M.R.V., S.E.'s sister. Molina requested $1,300 to accept
the case on behalf of M.A.F. S.E. gave Molina the money in cash the next day at the business
location. She does not recall if she was given a receipt following the transaction.
       23.     Molina told S.E. she would be able to stop M.A.F. 's deportation. She asked
questions about M.A.F. 's family. S.E. told Molina M.A.F. 's daughter had a kidney issue when
she was a baby but she was five now and it was no longer affecting her health. Molina advised
S.E. she needed to try and get documentation misrepresenting the seriousness of that kidney issue
and claim it was ongoing. S.E. stated she would try and departed the business.
       24.     Later that day, M.A.F. called S.E. and advised S.E. not to hire an attorney because
he had already been deported. S.E. immediately called Molina and stated she would not need .her
services and requested her money to be refunded; Molina refused to refund any of the money.
S.E. told Molina this was fraud and she would pursue the issue legally. S.E. explained she was
not an illegal alien and wasn't afraid to report Molina to the police. S.E. stated Molina appeared
not to believe her and was extremely rude and combative over the phone.
       25.     S.E. took the case to Philadelphia Municipal Court and on :'.\J"ovember 17, 2014,


                                              6
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 8 of 24



was awarded a judgment of $645.00 from Molina (SC-14-10-02-3328). S.E. stated MOLn-.;A lied
to the judge saying she never claimed to be an attorney. S.E. went to the SUBJECT PREMISES
to pick up a check for the amount of the judgment. Molina's secretary handled this encounter.
       26.     On November 7, 2019, your affiant interviewed E.P., who stated he met Ana
Molina during the time that she was representing his sister, M.P. E.P. said Molina told them she
was an attorney. M.P. subsequently hired Molina with the assumption that was true. Molina
claimed she would be able to assist with keeping M.P. in the United States, but M.P. was
eventually deported.
       27.     Molina also informed E.P.'s other sister, C.P., that she was an attorney and
accepted money for "legal services" from C.P.
       28.     Molina told E.P. she could help him get his green card by filing a Form 1-360
since his US citizen wife had recently passed away due to an overdose. E.P. met with Molina at
the SUBJECT PREMISES and brought all of his previous immigration records/paperwork with
him to the meeting. Molina told E.P. his previous deportation would not be a problem.
       29.     Molina instructed E.P. that it would cost $1,500 to complete and file the Form 1-
360. E.P. initially paid $1,000.00 to Molina; Molina requested $500.00 in cash and $500.00 in a
money order. Molina said she was out of receipts and could not provide him with one for the
$500.00 cash payment. E.P. paid another $500.00 two or three days later. Afterward, E.P.
received a telephone call from Molina's office informing him there was another application he
had to file with the Form 1-360 that would cost more money.
       30.     Molina also requested another $2,000 from E.P.'s sister, C.P., to file an address
change with CIS and avoid her deportation.
       31.     Due to both of his sisters' dealings with Molina, and the request of additional
money for his filings, E.P. refused to pay Molina any more money, informed Molina he did not
have the money, and would not be paying her to file any more forms. E.P. requested a refund of
his money and Molina refused to give E.P. any more than $20.00, which was provided in the
form of a money order.
       32.     Your Affiant and the Office of Fraud Detection and National Security (FONS)
began to analyze petitions and applications associated with Molina.


                                             7
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 9 of 24



                                Fraudulent Use of T.C.'s Identity
       33.     On October 31, 2017, FDNS Officer William Buonocore contacted T.C., after it
was determined that Molina filed separate I-864s (Affidavit of Support) for J.P. and C.E.B. using
T.C. 's identification information. Officer Buonocore verbally identified himself as an
Immigration Officer with the Department of Homeland Security and asked ifT.C. had completed
any paperwork on behalf of J.P. or C.E.B. T.C. stated he has never filed any paperwork on behalf
of or agreed to financially support either subject at any time. T.C. knows of J.P. from his
neighborhood, but does not know C.E.B.
       34.     Officer Buonocore ensured that T.C. obtained a photocopy of the Foon 1-864
signature page for his review. Later, T.C. indicated that he definitely did not sign the form, and
had never seen it.
       35.     T.C. also stated that he was previously contacted by the IRS in December 2014
and informed that he had requested copies of his IRS transcripts, but he never did. The IRS
advised that the "requested" transcripts for tax years 2011-2013 were faxed to 215-289-5347 on
November 25, 2014.
       36.     On December 8, 2014, T.C. and his bank representative, J.I., learned that fax
number 215-289-5347 belonged to Ana Molina and Associates at the SUBJECT PREMISES. On
that same date, J .I. faxed a memo to the :Molina fax number and requested they call him back at
the bank. Ana Molina called J.I. back and left him a voice mail. J.I. never called Molina back, but
documented that the fax number belonged to Molina.
       37.     On December 8, 2014, T.C. filed a police report with Philadelphia Police
Department stating his taxes were requested and sent to fax number 215-289-5347 without his
penmss1on.
       38.     During a review of the adjustment of status paperwork for both J.P. and C.E.B.,
including the I-485s (Application to Adjust Status), l-130s (Petition for Alien Relative) and I-
864s (Affidavit of Support), your affiant observed copies ofT.C.'s taxes with a fax cover sheet
dated November 25, 2014, from the IRS. The message states 'We've enclosed the transcript or
transcripts that you requested on ~ovember 25, 2014."




                                              8
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 10 of 24



                                 Fraudulent Use of X.T.'s Identity
        39.      Your affiant reviewed Alien File A20794XXXX, assigned to E.B., a Lawful
Permanent Resident (LPR) from Jamaica. Molina submitted a Form I-485 and other documents
to CIS on E.B. 's behalf. While reviewing E.B. 's file, it was noted that the 1-864 co-sponsor is
X.T., a Dominican born, CS citizen. The 1-864 was purportedly signed by X.T. on September 10,
2015. The application included X.T.'s pay stubs from Marriot Intl Admin Services and her 2012,
2013 and 2014 tax returns.
       40.       X.T. had used Molina's business for services prior to September 10, 2015, for her
husband, J.C. Ana Espinosa (Molina) signed the 1-485 as the preparer. X.T. signed the form and
provided :\1olina with her stubs from Marriot Intl Admin Services and her 2012, 2013 and 2014
tax returns, the same as those used for E.B. 's application. The signature which purports to be that

of X.T. on E.B.'s application is different from that appearing on the form that X.T. signed on
behalf of her husband, J.C.
       41.       On December 13, 2018, your affiant interviewed X.T. and J.C. and inquired about
the process they used to file J.C. 's immigration documents. They explained they initially went to
a woman on Castor Ave. (the SUBJECT PREMISES) named Ana, who said she worked with an
immigration attorney. They gave Ana $1,800 for her initial representation and filing of their
applications. They gave Molina their tax returns and pay stubs.
       42.       When X.T. and J.C. became dissatisfied with Ana's representation, they asked for
their money back. Ana refused and became verbally abusive with J.C., telling him "he wasn't
anything and he was illegal and couldn't do anything to her." Molina also told J.C. and X.T. that
if they wanted her to help with anything else, J.C. would have to write her an apology letter for
getting upset with her.
       43.      -X.T. and J.C. stated that Ana Molina did not return any of their identification-
bearing documents to them.
       44.       X.T. confirmed that immigration forms filed on J.C.'s behalf shown to her by your
affiant appear to be the forms she filed through :\1olina and that the tax returns and pay stubs
were among the documents she provided to :\1olina at the SUBJECT PREMISES.
       45.       X.T. also confirmed that she never sponsored anyone else on an Affidavit of


                                               9
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 11 of 24



Support (1-864), other than her husband, J.C.
       46.     X.T. reviewed the application filed by Molina for E.B. that included X.T. 's
purported signature, pay stubs, and tax returns. X.T. confirmed that the pay stubs and tax returns
belonged to her, but she did not know E.B. and the signature on the application was not hers.
                               Fraudulent Use of M.C.'s Identity
       47.     CIS identified three separate Form 1-130 filings done by E.R. on behalf of his
mother M.R.S. Ana Molina prepared all three Form I-130's. All petitions were ultimately rejected
for being incorrectly filed. M.R.S. is married to M.C.
       48.     On September 11, 2018, A.R.S. filed Form 1-485 for herself that was prepared by
Ana :'.\1olina. In addition, A.R.S. filed Form l-485s for her two daughters that were also prepared
by Ana :'.\1olina. The Form 1-864 co-sponsor for all three Form 1-485s was M.C. and :'.\1.C.'s pay
statements, W-2, 2015-2017 tax returns, and a photograph of his green card were attached.
       49.     On January 29, 2019, your affiant interviewed E.S. and A.R.S. E.S. wanted to
sponsor A.R.S. for a Kl visa. E.S. hired Molina for immigration services and paid her
approximately $9,000 in cash. Of this money, Molina told E.S. and A.R.S. that A.R.S. would
need an additional sponsor and would be able to provide one for $500.
       50.     Your affiant showed A.R.S. her immigration application and she and E.S.
confirmed their identification information on the application. They both denied knowing M.C.,
who was identified as A.R.S. 's co-sponsor.
       51.     Prior to meeting with E.S. and A.R.S., you affiant had conducted an interview of
M.C. and M.R.S. on January 23, 2019. M.C. and :'.\1.R.S. indicated that they met Ana Molina
approximately seven years ago. Molina assisted M.R.S.'s family, specifically her father, with
filing immigration forms and M.R.S. believed Molina was an attorney. Afterward, Molina
assisted :'.\1.R.S. with other matters. When dealing with Molina, M.C. and M.R.S. brought their
tax returns and pay stubs to Molina at the SUBJECT PREMISES. As recently as a week before
this interview, Molina asked M.R.S. and M.C. for copies of additional tax returns and pay stubs,
but they have not provided the requested documents.
       52.     M.C. stated that he did not authorize Molina or anyone else to share or use his
identification information. Ile confirmed that he did not authorize the use of his employment


                                              10
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 12 of 24



information and tax returns, which were attached to the immigration application of A.R.S.
       53.      M.C. was shown a photograph of A.R.S. and a signature appearing on A.R.S. 's
immigration application. M.C. stated that he did not recognize A.R.S. 's name or her image. He
also stated that the signature was not his. Under M.C. 's forged signature on the application is a
date, "8/l /2018." The application indicates that it was prepared by Molina and under her
signature the 8/l /2018 date is written in the same fashion/format, indicating it was the same
person's handwriting.
                                  :Fraudulent Use of M.U.L.'s
       54.      On September 5, 2017, E.T. filed Form 1-485. According to the 1-485, E.T. 's
spouse, A.T.U., a CS citizen, claimed that she had $0 income for 2014-2016 and did not
financially support E.T. on her Form 1-864 (Affidavit of Support). A.T.U.'s sister, M.U.L., was
the co-sponsor, completed a Form 1-864, and provided her 2014-2016 tax returns, W-2s, and
Earnings Summaries. E.T.'s Form 1-485 indicates it was prepared by "Jeannie" Molina of Molina
Multilegal Services and the Form 1-864 indicates it was prepared by Ana Molina of Molina
Multilegal Services, located at the SUBJECT PREMISES.
       55.      On March 4, 2019, your affiant interviewed A.T.U. A.T.U. stated that she
received a referral to Ana Molina from Ana Molina's husband, Carlo Molina, who said Ana was
an attorney and could help A.T.U.'s husband get his green card.
       56.      A.T.U. and her husband went to Ana Molina's office at the SUBJECT
PREMISES in 2017. Molina advised she was an attorney and could assist A.T.U. and her
husband. Molina also advised that payments would have to be cash only; she requested $300 at
the first meeting and stated the total process would cost approximately $1,000.
       57.      Ana Molina asked A.T.U. to obtain numerous documents from her sister, M.U.L.,
because she had long-term employment history. A.T.U: gathered M.U.L.'s W-2s and pay stubs
and brought them back to Molina at the SUBJECT PREMISES. A.T.U. stated she signed some
forms with Molina, but never signed her sister M.U.L. 's name on anything. A.T.U. said she never
gave Molina permission to use her sister's information to assist anyone except her husband.
       58.      Molina advised E.T. to obtain a Pennsylvania driver's license to take with him for
their meeting with CIS and because he didn't do it immediately, Molina became irate and


                                              11
              Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 13 of 24



abrasive. Later, when it came time to appear at CIS, Molina told E.T. and A.T.U. that she did not
need to represent them at CIS because she had "everything set up" for them there.
        59.      A.T.U. described Molina's office at the SUBJECT PREMISES and said Molina
had drawers along the wall and under her computer where she saw Molina store copies of
immigration documents.
        60.      On October 25, 2017, a Form 1-485 was filed for S.A.R.V. S.A.R.V.'s Form 1-485
indicates it was prepared by Ana Molina of Molina Multilegal Services. His spouse, D.C., a US
citizen also claimed that she did not earn enough to financially support S.A.R.V. on her Form 1-
864. S.A.R.V.'s filing also included a Form 1-864 purportedly co-sponsored by M.U.L. The filing
included all of M.U.L.'s previously submitted materials. M.U.L.'s signature is substantially
different on the two Form I-864s.
        61.      On February 11, 2019, your affiant interviewed M. U.L. She confirmed that she
agreed to co-sponsor E.T. and provided her sister, A.T.U., with documents that included
M.U.L.'s W-2s, pay stubs, and a tax return. ~.U.L. did not go to Molina Multilegal Services, but
did authorize A.T.U. to sign her name on immigration documents provided to Ana Molina.
        62.      M.U.L. stated that she did not agree to co-sponsor any immigration applicants
other than E.T. :M.U.L. also did not authorize her sister, A.T.U., to share M.U.L.'s identity
documents with anyone for any other purpose.
        63.      M.C.L. stated that she did not know S.A.R.V. or any person mentioned in
S.A.R.V.'s application. M.U.L. stated the signature on the forms was not hers and someone else
must have signed them. She stated she never would have allowed Molina to use her information.
                  Confirmation of :Molina's Ties to the St;BJECT PREMISES
       64.       On March I, 2019, E.P., referenced previously in paragraphs 26-31, placed a
consensually recorded telephone call to Molina and asked her if she was still a lawyer. She
replied yes. E.P. stated he had been arrested by immigration and may need her assistance. Molina
told E.P. to come to the SUBJECT PREMISES that day, indicating she was still operating from
that address.
       65.       All of the applications filed by Ana Molina for the above mentioned subjects were
mailed to CIS's Service Center at P.O. Box 805887, Chicago, Illinois 60680 in envelopes with a


                                              12
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 14 of 24
              ,.


return address of the SUBJECT PREMISES.
                           CONCLUSION AND ITEMS TO BE SEIZED
       66.         Based on your affiant's training and experience, as more fully described above,
and as supplemented by my conversations with other federal agents who are experienced
investigators of mail and wire fraud, and identity theft, I know:
              a.      that individuals involved in crimes involving identity theft, false statements,
                      and fraudulently purporting to act as a barred attorney, particularly on the
                      scale on which the defendant engaged in those crimes, frequently maintain,
                      among other documents and materials: financial statements and bank records
                      in the name of other persons; correspondence, notes, diaries and calendars
                      reflecting personal identification information about other persons;
                      identification documents, including picture IDs, counterfeit or stolen checks,
                      and Social Security numbers in others' names; telephone and other utility bills
                      and records in other persons' names; mail, FedEx air bills, and other courier
                      packages addressed to other persons; fax machines used to send and receive
                      documents used in furtherance of such schemes and verification printouts
                      resulting from the successful transmission of faxes; and, computers and
                      computer equipment;
              b.      that individuals involved in false statements and identity theft frequently
                      maintain custody of documents and records of the sort described above for
                      long periods of time in order to potentially reuse the stolen identity
                      information to commit further fraud with those identities and that this stolen
                      identity information is often hidden within closed and/or locked drawers,
                      cabinets, briefcases, and other containers; and,
              c.      that individuals involved in mail fraud, particularly the type which involves
                      the preparation and filing of documents, including court docuµients, typically
                      keep books and records of these activities, including electronic versions of
                      these items. These books and records include but are not limited to: copies of
                      court documents and filings (and notes made in preparation of such documents


                                                13
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 15 of 24



                    and filings), "attorney" files and note, identification documents, electronic
                    filing records, address lists, Rolodex or other similar contact information,
                    bank account records and cancelled checks, and accounting records, banking
                    records, communication records, customer records, journals, ledgers, invoices,
                    receipts, purchase orders, checking account records, federal, state and local tax
                    records, personnel records, customer lists, business contacts, and
                    administrative records.
       67.     As described above and in Attachment B, this application seeks permission to
search for records constituting evidence, fruits or instrumentalities of violations of Mail Fraud
(18 U.S.C. § 1341) and aggravated identity theft (18 U.S.C. § 1028A) that might be found within
the SUBJECT PREMISES, in whatever form they are found. Another form in which the records
might be found is data stored on a computer's hard drive or other storage media. Thus, the
warrant applied for seeks authorization to seize computers and electronic storage media or,
potentially, the copying of electronically stored information, all under Rule 41 (e)(2)(8).
       68.     I submit that if a computer1 or storage medium2 is found on the SUBJECT
PREMISES, there is probable cause to believe those records will be stored on that computer or
storage medium, for at least the following reasons:
               a.    Based on my knowledge, training, and experience, I know that computer files
                    or remnants of such files can be recovered months or even years after they
                    have been downloaded onto a storage medium, deleted, or viewed via the
                     Internet. Electronic files downloaded to a storage medium can be stored for
                    years at little or no cost. Even when files have been deleted, they can be


1 For purposes of the requested warrant, a "computer" includes all types of electronic, magnetic,
optical, electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, laptops, mobile phones, tablets,
server computers, and network hardware, as well as wireless routers and other hardware involved
in network and Internet data transfer.

2  A "storage medium" for purpose of the requested warrant is any physical object upon which
computer data can be recorded. Examples include external hard drives, CDs and DVDs, and
flash drives.

                                              14
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 16 of 24



                     recovered months or years later using forensic tools. This is so because when
                     a person "deletes" a file on a computer, the data contained in the file does not
                     actually disappear; rather, that data remains on the storage medium until it is
                     overwritten by new data.
                b.   Therefore, deleted files, or remnants of deleted files, may reside in free space
                     or slack space - that is, in space on the storage medium that is not currently
                     being used by an active file - for long periods of time before they are
                     overnTitten. In addition, a computer's operating system may also keep a
                     record of deleted data in a "swap" or "recovery" file.
                c.   Wholly apart from user-generated files, computer storage media - in
                     particular, computers' internal hard drives - contain electronic evidence of
                     how a computer has been used, what it has been used for, and who has used
                     it. To give a few examples, this forensic evidence can take the form of
                     operating system configurations, artifacts from the use of an operating system
                     or application, file system data structures, and virtual memory "swap" or
                     paging files. Computer users typically do not erase or delete this evidence,
                     because special software is typically required for that task. However, it is
                     technically possible to delete this information.
                d.   Similarly, files that have been viewed via the Internet are sometimes
                     automatically downloaded into a temporary Internet directory or "cache."
       69.      As further described in Attachment B, this application seeks permission to locate
not only electronic computer files that might serve as direct evidence of the crimes described on
the warrant, but also electronic "attribution" evidence that establishes how the computers were
used, the purpose of their use, who used them, and when. There is probable cause to believe that
this forensic electronic evidence will be on any computer or storage medium in the SUBJECT
PREMISES because:
                a.   Data on the storage medium can provide evidence of a file that was once on
                     the storage medium but has since been deleted or edited, or of a deleted
                     portion of a file (such as a paragraph that has been deleted from a word


                                                15
Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 17 of 24



        processing file). Virtual memory paging systems can leave traces of
        information on the storage medium that show what tasks and processes were
        recently active. Web browsers, email programs, and chat programs store
        -configuration information on the storage medium that can reveal information
        such as online nicknames and passwords. Operating systems can record
        additional information, such as the attachment of peripherals, the attachment
        of USB flash storage devices or other external storage media, and the times
        the computer was in use. Computer file systems can record information about
        the dates files were created and the sequence in which they were created,
        although this information can later be falsified.
   b.   Forensic evidence on a computer or storage medium can also indicate who
        has used or controlled the computer or storage medium. This "user
        attribution" evidence is analogous to the search for "indicia of occupancy"
        while executing a search warrant at a residence. For example, registry
        information, Internet search histories, configuration files, user profiles, email,
        email address books, instant messaging logs, photographs, the presence or
        absence ofmalware, and correspondence (and the data associated with the
        foregoing, such as file creation and last-accessed dates) may be evidence of
        who used or controlled the computer or storage medium at a relevant time.
   c.   A person with appropriate familiarity with how a computer works can, after
        examining this forensic evidence in its proper context, draw conclusions
        about how the computers were used, the purpose of their use, who used them,
        and when.
  d.    The process of identifying the exact files, blocks, registry entries, logs, or
        other forms of forensic evidence on a storage medium that are necessary to
        draw an accurate conclusion is a dynamic process. Whether data stored on a
        computer is evidence may depend on the context provided by other
        information stored on the computer and the application of knowledge about
        how a computer functions. Therefore, contextual information necessary to


                                  16
               Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 18 of 24



                       understand other evidence also falls within the scope of the warrant.
                  e.   Further, in finding evidence of how a computer was used, the purpose of its
                       use, who used it, and when, it is sometimes necessary to establish that a
                       particular item is not present on a storage medium. For example, the presence
                       or absence of counter-forensic programs or anti-virus programs (and
                       associated data) may be relevant to establishing the user's intent.
         70.      In most cases, a thorough search for information that might be stored on
computers and storage media often requires agents to seize such electronic devices and later
review the media consistent with the warrant. In lieu of removing storage media from the
premises, it is sometimes possible to "image" the date stored on such devices. Generally
speaking, imaging is the taking of a complete electronic picture of the computer's data, including
all hidden sectors and deleted files. Either seizure or imaging is often necessary to ensure the
accuracy and completeness of data recorded on the storage media, and to prevent the loss of the
data either from accidental or intentional destruction. This is true because of the time required for
examination, technical requirements, and the variety of forms of electronic media, as explained
below:
                  a.   The time required for an examination. As noted above, not all evidence takes
                       the form of documents and files that can be easily viewed on-site. Analyzing
                       electronic data for attribution evidence and conducting a proper forensic
                       examination requires considerable time, and taking that much time on the
                       SUBJECT PREMISES could be unreasonable. Given the ever-expanding
                       data storage capacities of computers and storage media, reviewing such
                       evidence to identify the items described in the warrant can take weeks or
                       months, depending on the volume of data stored, and would be impractical
                       and invasive to attempt on-site.
                  b.   Technical requirements. Computers can be configured in several different
                       ways, featuring a variety of different operating systems, application software,
                       and configurations. Therefore, searching them sometimes requires tools or
                       knowledge that might not be present on the search site. The vast array of


                                                17
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 19 of 24
              ..

                        computer hardware and software available makes it difficult to know before a
                        search what tools or knowledge will be required to analyze the system and its
                        data on the SUBJECT PREMISES. However, taking the storage media off-
                        site and reviewing it in a controlled environment will allow its examination
                        with the proper tools and knowledge.
                   c.   The variety of forms of electronic media. Records sought under this warrant
                        could be stored in a variety of storage media formats that may require off-site
                        reviewing with specialized forensic tools.
       71.          Based on the foregoing, and consistent with Rule 41 (e )(2 )(B ), the warrant for
which I am applying would permit sei?ing, imaging, or otherwise copying all electronic devices,
computers, hard drives, and storage media consistent with the warrant, and would authorize a
later review of the media or information consistent with the warrant. The later review may
require techniques including b'-!t not limited to computer-assisted scans of the entire medium,
that might expose many parts of a hard drive to human inspection in order to determine whether
it is evidence described by the warrant.
       72.         Based on the above facts, I submit there is probable cause to believe that evidence
of violations ofTitle 18, United States Code, Sections 1341 (mail fraud), and Title 18, Cnited
States Code, Section 1028A (aggravated identity theft), are located at the SUBJECT PREMISES,
that is, Molina's business address, 6056 Castor Ave, Philadelphia, PA 19149.



                                                   pecial Agent Lisa Reinhold
                                                  Homeland Security Investigations

Sworn to~ subscribed before me
this _fJ)__ day of March, 2019.




Honorable Thomas


                                                 18
         Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 20 of 24



                                         Attachment A
                             Description of Location to be Searched

The SUBJECT PREMISES is a storefront location with a sign advertising "Molina Multilegal
Services." The address of6056 Castor Avenue, Philadelphia, Pennsylvania 19149, is marked on
the sign as well as over a white door. The location has a big glass window to the right of the
door, which, when opened, allows you to view who is situated in the front of the location. Below
is a recent photograph of the SUBJECT PREMISES:




                                          19
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 21 of 24



                                                 Attachment B
                                               Items to be Seized

Evidence, fruits and instrumentalities of violations of Title 18, United States Code, Sections
1341 and 1028A, including the following:

1.   Any document or item with the name Ana .Molina, Ana Molina and Associates, Molina
Multilegal Services, or any variant thereof;

2.    Calendars, address books, Rolodex, appointment books, records, ledgers, papers,
correspondence and other documents reflecting information such as names, telephone numbers
and personal identification information;

3.    Any form of identification to include photo ID, business cards, social security cards, and
credit cards, bank cards, passport, or business or court registration cards;

5.      All federal, state and/or local individual and/or business tax returns, filed and untiled,
including any and all schedules, all Forms W-2, W-3, W-4, W-9, SS-4, 940, 941, 990, 1040,
1098, 1099, 1120, 1120-S, and 5498, filed and untiled; written correspondence to and from the
IRS; electronic filing records; and all books, work papers and records used to prepare tax returns,
including back-up documentation, identification documents, electronic filing records, address
lists, Rolodex or other similar contact information, bank account records and cancelled or
uncashed checks;

6.     Financial documents, in electronic or paper form, including: bank records, bank
statements, deposit slips, withdrawal slips, checks deposited, cancelled checks, check stubs;all
debit and credit memos, and financial statements;

7.    Computers3 or storage media4 that contain records or information (hereinafter
"COMPUTER") used as a means to commit violations of Title 18, United States Code, Sections
1341 and 1028A. All information obtained from such computers or storage media will be
maintained by the government for the purpose of authentication and any potential discovery
obligations in any related prosecution. The information shall be reviewed by the government
only for the purpose of identifying and seizing information that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Sections 1341 and 1028A,
involving Molina since 2014, including:



3        A computer includes all types of electronic, magnetic, optical, electrochemical, or other high speed data
processing devices performing logical, arithmetic, or storage functions, including desktop computers, laptops, mobile
phones, tablets, servers, and network hardware, such as wireless routers.

4        A "storage medium" for purpose oftbe requested warrant is any physical object upon which computer data
can be recorded. Examples include external hard drives, CDs, DVDs and flash drives.

                                                     20
             Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 22 of 24



        a.      evidence of who used, owned, or controlled the COMPUTER at the time the
                things described in this warrant were created, edited, or deleted, such as logs,
                registry entries, configuration files, saved usernames and passwords, documents,
                browsing history, user profiles, email, email contacts, instant messaging logs,
                photographs, and correspondence;

        b.      evidence of software that would allow others to control the COMPUTER, such as
                viruses, Trojan horses, and other forms of malicious software, as well as evidence
                of the presence or absence of security software designed to detect malicious
                software;

        c.      evidence of the lack of such malicious software;

        d.      evidence of the attachment to the COMPUTER of other storage devices or similar
                containers for electronic evidence;

        e.      evidence of counter-forensic programs (and associated data) that are designed to
                eliminate data from the COMPUTER;

        f.      evidence of the times the COMPUTER was used;

        g.      passwords, encryption keys, and other access devices that may be necessary to
                access the COMPUTER;

        h.      documentation and manuals that may be necessary to access the COMPUTER or
                to conduct a forensic examination of the COMPUTER;

       1.       contextual information necessary to understand the evidence described in this
                attachment;

       J.       routers, modems, and network equipment used to connect the Computers to the
                Internet;

       k.       Internet Protocol addresses used by the COMPUTER; and

       1.       records or information about the COMPUTER's Internet activity, including
                firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"
                web pages, search terms that the user entered into any Internet search engine, and
                records of user-typed web addresses.

8.    All closed and/or locked containers, including but not limited to briefcases, file folders, file
cabinets and safes, lockboxes, security containers, and other receptacles for storing cash and
financial instruments, and any keys to these sorts of containers, file cabinets, or safes.


                                              21
            Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 23 of 24




9.     Bank safety deposit box records and keys;

I 0.   Correspondence, account records, invoices, memoranda, contracts, payment records,
work product, and other documents concerning or relating to Molina's fraudulent legal
representation;

11.    Invoices, correspondence, billing records, checks and money orders, credit card receipts,
statements from financial institutions and all other records evidencing remuneration or
compensation received from or due from customers and clients;

12.     Indicia of ownership, including, but not limited to, title, registration, and loan records, of
all vehicles, including automobiles, boats, and/or airplanes;

13.    Documen1s concerning or related to assets, including, but not limited to, real estate, cash,
and other valuables;

14.     Records relating to the existence, ownership, and control of any storage facility, post
office box, or mail drop box, and keys;

15.     Any and all electronic devices which are capable of analyzing, creating, displaying,
converting transmitting, or storing electronic or magnetic computer impulses or data and which
contain the records identified above. These devices include but are not limited to computers,
computer components, computer peripherals, word processing equipment, modems, monitors,
printers, plotters, encryption circuit boards, optical scanners, external hard drivers, hard drives,
hard disks, floppy disks, laser disks, cell phones, and other computer related electronic devices;

       a. This includes any and all instructions or programs stored in the form of electronic or
          magnetic media, which are capable of being interpreted by a computer, or related
          components.

       b. The items to be seized could include operating systems, application software, utility
          programs, compilers, interpreters, and other programs or software used to
          communicate ·with computer hardware or peripherals either directly or indirectly via
          telephone lines, radio or other means of transmission;

       c. Any and all written or printed material which provides instructions or examples
          concerning the operation of a computer system, computer software, and/or any related
          device;

       d.    Passwords, including but not limited to PGP pass-phrases and keys or other de-
            encryption codes necessary to access the electronic data-files stored on any of the
            devices described above; and,


                                              22
   Case 2:19-mj-00402 Document 1 Filed 03/12/19 Page 24 of 24




e. Evidence of user attribution showing who used or owned the electronic devices at the
   time the things described in this warrant were created, edited, or deleted, such as logs,
   phonebooks, saved usemames and passwords, documents, browsing history,
   photographs, and electronic messages.




                                     23
